DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2021 has been entered.
 
Claims 1, 4-8, 13, 16-18 and 20 are currently amended, claims 9-12 and 19 are as originally presented and claims 2, 3, 14 and 15 are cancelled.  In summary, claims 1, 4-13 and 16-20 are pending in the application.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the RCE and amendment received 22 March 2021, the Examiner has determined that the amended claims have overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 1, 4-13 and 16-20 are hereby withdrawn and there being no remaining issues, claims 1, 4-13 and 16-20 and the application are now in condition for allowance.

With regard to claim 13 claiming a method for use with a computing device including a processor and associated storage, the processor being configured to execute instructions stored in the storage, the method comprising: at the processor: receiving, from a visible light camera, a visible light image for a frame of a scene; receiving, from a thermal camera, a thermal image for the frame of the scene; detecting image discrepancies between the visible light image and the thermal image, said image discrepancies including image features more discernable in the thermal image and less discernable in the visible light image; Page 7 of 17Application No. 16/518,791Application Filing Date: July 22, 2019Docket No. 406948-US-NPbased on the detected image discrepancies, determine a presence of a transparent object in the scene; and based on the detected image discrepancies, identifying a plurality of pixels in the frame that [[is]]are associated with the transparent object and a plurality of pixels in the frame that are associated with image content bordering the transparent object; determining depth values for the plurality of pixels associated with the image content bordering the transparent object; and infilling for each of the plurality of pixels in the frame that are associated with the transparent object, depth values corresponding to physical depths of the transparent object in the scene based on the depth values of the plurality of pixels associated with the image content bordering the transparent object are in total, a unique combination of features and are non-obvious over the art of record where the features added in the current amendment (underlined text) define the invention over the prior art of record.

With regard to claim 20 claiming a computing system, comprising: a visible light camera; Page 10 of 17Application No. 16/518,791Application Filing Date: July 22, 2019Docket No. 406948-US-NPa thermal camera; and a processor and associated storage, the processor being configured to execute instructions stored in the storage to: receive, from the visible light camera, a visible light identify a plurality of pixels in the frame that are associated with image content bordering the transparent object; determine depth values for the plurality of pixels associated with the image content bordering the transparent object; and infill, for each of the plurality of pixels in the frame that are associated with the transparent object, depth values corresponding to physical depths of thePage 11 of 17Application No. 16/518,791 Application Filing Date: July 22, 2019Docket No. 406948-US-NPtransparent object in the scene based on the depth values of the plurality of pixels associated with the image content bordering the transparent object

Claim 1, claiming a system, is of the same scope and features as method claim 13 and thus, defines in total, a unique combination of features which are non-obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613